DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending in the application.
Applicant’s amendment to the claims, filed on July 15, 2021 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on July 15, 2021 is acknowledged. 
Applicant’s remarks filed on July 15, 2021 in response to the non-final rejection mailed on January 15, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Claim Objections
The nucleotide sequence of SEQ ID NO: 1 encodes an amino acid sequence that is identical to SEQ ID NO: 2. As such, a superoxide dismutase polypeptide encoded by a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 1 is the same as a superoxide dismutase polypeptide comprising the amino acid sequence of SEQ ID NO: 2. Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 2 are newly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
Claims 1 and 2 have been amended to recite “wherein the SOD polypeptide is at least 200 units in 5 g of the hand cream”. The applicant fails to show support for the amended claim and while the specification discloses “Two hundred units of above two SOD enzymes were added into 5 g of hand cream” (paragraph [0118]), this disclosure fails to provide descriptive support for the recited range of “at least 200 units in 5 g of the hand cream” in claims 1 and 2. In the absence of adequate descriptive support, the limitation of “at least 200 units in 5 g of the hand cream” is considered to introduce new matter into the claims. The applicant is invited to show support for the limitation at issue. 

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin, J. (CN 107217064 A, September 29, 2017; cited on Form PTO-892 mailed on January 15, 2021; hereafter “Lin”) in view of Diehl, C. (Dermatol. Res. Skin Care 1:1-7, 2017; cited on Form PTO-892 mailed on January 15, 2021; hereafter “Diehl”) and Rao et al. (US 2007/0154437 A1; cited on Form PTO-892; hereafter “Rao”). Reference is made to a machine translation of Lin (cited on Form PTO-892; hereafter “machine translation”).  
As noted in the prior Office action, the disclosure of the prior-filed application, Application No. 16/749,381, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for claims 1 and 2 of this application. Accordingly, claims 1 and 2 are 
As amended, claim 1 is drawn to a hand cream with an additive of a superoxide dismutase (SOD) polypeptide, wherein the SOD polypeptide is encoded by a polynucleotide, wherein, the polynucleotide comprises the nucleotide sequence of SEQ ID NO: 1, and wherein the SOD polypeptide is at least 200 units in 5 grams (i.e., at least 40 units per gram) of the hand cream.
As amended, claim 2 is drawn to the hand cream with an additive of a superoxide dismutase (SOD) polypeptide, wherein the SOD polypeptide comprises the amino acid sequence of SEQ ID NO: 2, and wherein the SOD polypeptide is at least 200 units in 5 grams (i.e., at least 40 units per gram) of the hand cream.
The reference of Lin discloses a superoxide dismutase with an amino acid sequence that is encoded by a nucleotide sequence (SEQ ID NO: 1 at p. 4 of machine translation) that is identical to the nucleotide sequence of SEQ ID NO: 1 of this application (see Appendix B sequence alignment at pp. 12-13 of the Office action mailed on January 15, 2021) and has an amino acid sequence (SEQ ID NO: 2 at pp. 4-5 of machine translation) that is identical to SEQ ID NO: 2 of this application (see Appendix C sequence alignment at p. 14 of the Office action mailed on January 15, 2021). Lin discloses the superoxide dismutase is useful in cosmetics and medicine (p. 2, top of machine translation). Lin discloses the superoxide dismutase has beneficial heat resistance and freeze-thaw resistance as compared to existing superoxide dismutases (p. 1, bottom).

The reference of Diehl teaches creams comprising superoxide dismutase for topical administration to treat atopic dermatitis (p. 1, column 1). Diehl teaches that features that are frequently associated with atopic dermatitis include dermatitis of the hands (p. 2, column 1, top). Diehl teaches that chronic hand eczema can be the primary manifestation of many adults with atopic dermatitis (p. 2, column 1, top). 
The reference of Rao teaches a cream comprising SOD for application to the skin to remove wrinkles, wherein the concentration of the SOD in the cream is 200 units/mL (paragraph [0091]). Rao teaches the cream significantly reduced wrinkle length (paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lin, Diehl, and Rao for a hand cream comprising the superoxide dismutase of Lin at a concentration of 200 units per mL (or gram) of the cream. One would have been motivated to and would have had a reasonable expectation of success for a hand cream comprising the superoxide dismutase of Lin at a concentration of 200 units per mL (or gram) of the cream because Lin discloses the superoxide dismutase is useful in cosmetics and medicine and has beneficial heat resistance and freeze-thaw resistance as compared to existing superoxide dismutases; Diehl teaches a cream comprising SOD for application to the skin for treatment of atopic dermatitis occurring on the hands; and Rao teaches an anti-wrinkle skin cream comprising SOD with an efficacious concentration of SOD. 

RESPONSE TO REMARKS: In summary, the applicant argues that the combination of Lin and Diehl do not teach or suggest the limitation of “wherein the SOD polypeptide is at least 200 units in 5 g of the hand cream”; and the claimed hand cream is for preventing and delaying the aging of skin, while the hand cream of Diehl is for treating atopic dermatitis and a skilled artisan would recognize that the level of SOD in a hand cream would be different from the level used for a medical purpose and would not have been motivated to combine Lin with Diehl.
The applicant’s argument is not found persuasive. For the reasons set forth above, the combination of Lin, Diehl, and Rao teaches all limitations of the claimed invention and provides a motivation and reasonable expectation of success to make the claimed invention. Although the applicant argues that the intended use of the claimed hand cream is different from the hand cream of the prior art, this is not found persuasive because the claims do not recite an intended use of the claimed hand cream. Even assuming arguendo the claims recited an intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Also, while the applicant argues that “the SOD level in a hand cream would be different from when used for a medical purpose”, there is no evidence of record to support this allegation and the arguments of counsel cannot take the place of factually supported objective evidence (MPEP 2145). 
prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - 35 USC § 101
Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
As amended, claim 1 is drawn to a hand cream with an additive of a superoxide dismutase (SOD) polypeptide, wherein the SOD polypeptide is encoded by a polynucleotide, wherein, the polynucleotide comprises the nucleotide sequence of SEQ ID NO: 1, and wherein the SOD polypeptide is at least 200 units in 5 g of the hand cream.
As amended, claim 2 is drawn to the hand cream with an additive of a superoxide dismutase (SOD) polypeptide, wherein the SOD polypeptide comprises the amino acid sequence of SEQ ID NO: 2, and wherein the SOD polypeptide is at least 200 units in 5 grams (i.e., at least 40 units per gram) of the hand cream.
Hand creams comprising all-natural ingredients are known in the prior art (see, e.g., Grace et al., Adv. J. Pharm. Life Sci. Res. 2,3:14-17, 2014; cited on Form PTO-892 mailed on January 15, 2021) and according to the specification, the recited superoxide 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: In summary, the applicant argues that claims 1 and 2 are similar to claim 3 of Example 44 of in the October 2019 Patent Eligibility Guidance Update, which was found to be patent eligible.
The applicant’s argument is not found persuasive. According to Example 44, the mixture has a changed functional property, in that the glycemic control characteristics of the mixture are different than the mere “sum” of the glycemic control characteristics of the individual components. In contrast to claim 3 of Example 44, there is no indication in the specification and/or the applicant’s instant remarks that the hand cream of claims 1 

Conclusion
Status of the claims:
Claims 1 and 2 are pending.
Claims 1 and 2 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656